1234-3B-EPIE3B-00218732-220414
                                   Case 21-20373-jra         Doc 30        Filed 06/03/21          Page 1 of 4
                                 UNITED STATES BANKRUPTCY COURT
                                                    NORTHERN DISTRICT OF INDIANA
                                                         HAMMOND DIVISION

In re: KENNETH WILLIAM NOVAK, JR                                                                        Case No.: 21-20373 JRA

                 Debtor(s)

                       CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
PAUL CHAEL, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11
U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 03/24/2021.
2) The plan was confirmed on NA.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on NA.
5) The case was dismissed on 05/24/2021.
6) Number of months from filing or conversion to last payment: 0.
7) Number of months case was pending: 2.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: NA.
10) Amount of unsecured claims discharged without full payment: .00.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
        Total paid by or on behalf of the debtor:                $.00
        Less amount refunded to debtor:                          $.00
 NET RECEIPTS:                                                                       $.00

 Expenses of Administration:
        Attorney's Fees Paid Through The Plan:                                     $.00
        Court Costs:                                                               $.00
        Trustee Expenses and Compensation:                                         $.00
        Other:                                                                     $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $.00

 Attorney fees paid and disclosed by debtor:                   $.00




 Scheduled Creditors:
Creditor                                                     Claim             Claim               Claim       Principal             Interest
Name                                         Class           Scheduled         Asserted            Allowed     Paid                  Paid

(D) INDIANA DEPT OF REVENUE                  Unsecured                NA             NA                 NA              .00                .00
(D) INTERNAL REVENUE SERVIC                  Unsecured                NA             NA                 NA              .00                .00
(P) CREDITORS' DISC & AUDIT C                Unsecured                NA             NA                 NA              .00                .00
(P) INDIANA DEPT OF REVENUE                  Unsecured                NA             NA                 NA              .00                .00
(P) INTERNAL REVENUE SERVIC                  Unsecured                NA             NA                 NA              .00                .00
ALLIED COLLECTION SERVICES                   Unsecured                NA             NA                 NA              .00                .00
ALLY FINANCIAL                               Secured                  NA      32,102.08        32,102.08                .00                .00
ATTORNEY GEN OF THE UNITES                   Unsecured                NA             NA                 NA              .00                .00
BOWER & FALK                                 Unsecured                NA             NA                 NA              .00                .00
CAPITAL ONE BANK                             Unsecured                NA          113.68            113.68              .00                .00
CHOICE RECOVERY                              Unsecured                NA             NA                 NA              .00                .00
CLEARINGHOUSE                                Priority                 NA        4,437.35           4,437.35             .00                .00
CREDITORS DISC & AUDIT CO                    Unsecured                NA             NA                 NA              .00                .00
DEPT OF THE TREASURY                         Unsecured                NA             NA                 NA              .00                .00
DOYLE & FOUTTY PC                            Unsecured                NA             NA                 NA              .00                .00
Page 1 of 3                                                                                                      UST Form 101-13-FR-S (9/1/2009)
1234-3B-EPIE3B-00218732-220414
                                  Case 21-20373-jra    Doc 30      Filed 06/03/21    Page 2 of 4
                                 UNITED STATES BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF INDIANA
                                                   HAMMOND DIVISION

In re: KENNETH WILLIAM NOVAK, JR                                                          Case No.: 21-20373 JRA

                 Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                               Claim          Claim          Claim       Principal             Interest
Name                                    Class          Scheduled      Asserted       Allowed     Paid                  Paid

GENETOS LANE & BUITENDORP               Unsecured             NA        643.39        643.39              .00                .00
GENETOS LANE & BUITENDORP               Unsecured             NA        775.69        775.69              .00                .00
IND DEPT OF REV                         Priority              NA       8,303.02      8,303.02             .00                .00
IND DEPT OF REV                         Secured               NA        669.35        669.35              .00                .00
IND DEPT OF REV                         Unsecured             NA        520.00        520.00              .00                .00
INDIANA ATTORNEY GENERAL                Unsecured             NA            NA            NA              .00                .00
INDIANA DEPT OF REVENUE                 Unsecured             NA            NA            NA              .00                .00
INDIANA DEPT OF REVENUE                 Unsecured             NA            NA            NA              .00                .00
INDIANA EMP SECURITY DIV                Unsecured             NA            NA            NA              .00                .00
INDIANA GROSS INC DIV                   Unsecured             NA            NA            NA              .00                .00
INTERNAL REVENUE SERVICE                Unsecured             NA            NA            NA              .00                .00
KOMYATTE & ASSOCIATES, P.C.             Unsecured             NA        730.74        730.74              .00                .00
KOMYATTE & ASSOCIATES, P.C.             Unsecured             NA        150.00        150.00              .00                .00
LAKE COUNTY ASSESSOR                    Unsecured             NA            NA            NA              .00                .00
LAKE COUNTY TREASURER                   Unsecured             NA            NA            NA              .00                .00
LAKE COUNTY TREASURER                   Unsecured             NA            NA            NA              .00                .00
LAKE SUPERIOR CRT, CIVIL DIV            Unsecured             NA            NA            NA              .00                .00
LAKE SUPERIOR CRT, CTY DIV              Unsecured             NA            NA            NA              .00                .00
MANLEY DEAS KOCHALSKI LLC               Unsecured             NA            NA            NA              .00                .00
MARINOSCI LAW GROUP PC                  Unsecured             NA            NA            NA              .00                .00
MIQUEL F. MARTINEZ                      Unsecured             NA            NA            NA              .00                .00
MR. COOPER                              Unsecured             NA            NA            NA              .00                .00
NEWREZ                                  Unsecured             NA            NA            NA              .00                .00
NEWTON CIRCUT COURT                     Unsecured             NA            NA            NA              .00                .00
NEWTON COUNTY ASSESSOR'S                Unsecured             NA            NA            NA              .00                .00
OCWEN LOAN SERVICING, LLC               Unsecured             NA            NA            NA              .00                .00
PHH MORTGAGE SERVICES                   Secured               NA      33,374.98     33,374.98             .00                .00
PHH MORTGAGE SERVICES                   Secured               NA     138,615.53           .00             .00                .00
REAL TIME RESOLUTIONS                   Unsecured             NA            NA            NA              .00                .00
SANTANDER CONSUMER USA                  Unsecured             NA            NA            NA              .00                .00
THE BANK OF NEW YORK MELL               Unsecured             NA            NA            NA              .00                .00
THOMAS J. PLASKOTA, AS PER              Unsecured             NA            NA            NA              .00                .00




Page 2 of 3                                                                                        UST Form 101-13-FR-S (9/1/2009)
1234-3B-EPIE3B-00218732-220414
                                    Case 21-20373-jra         Doc 30       Filed 06/03/21        Page 3 of 4
                                  UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF INDIANA
                                                      HAMMOND DIVISION

In re: KENNETH WILLIAM NOVAK, JR                                                                        Case No.: 21-20373 JRA

                 Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                      Claim              Claim           Claim          Principal            Interest
Name                                       Class              Scheduled          Asserted        Allowed        Paid                 Paid

UNITED STATES ATTY GENERAL                 Unsecured                  NA               NA              NA               .00                .00

 Summary of Disbursements to Creditors:                                                          Claim          Principal            Interest
                                                                                                 Allowed        Paid                 Paid
 Secured Payments:
     Mortgage Ongoing:                                                                                .00               .00                .00
     Mortgage Arrearage:                                                                        33,374.98               .00                .00
     Debt Secured by Vehicle:                                                                   32,102.08               .00                .00
     All Other Secured:                                                                            669.35               .00                .00
 TOTAL SECURED:                                                                                 66,146.41               .00                .00

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                      .00               .00                .00
     Domestic Support Ongoing:                                                                   4,437.35               .00                .00
     All Other Priority:                                                                         8,303.02               .00                .00
 TOTAL PRIORITY:                                                                                12,740.37               .00                .00

 GENERAL UNSECURED PAYMENTS:                                                                     2,933.50               .00                .00

 Disbursements:
        Expenses of Administration:                                                                   $.00
        Disbursements to Creditors:                                                                   $.00
 TOTAL DISBURSEMENTS:                                                                                                                     $.00

    12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
    foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
    The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                   Date:     05/28/2021                                    By:   /s/PAUL CHAEL
                                                                                 Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 3 of 3                                                                                                      UST Form 101-13-FR-S (9/1/2009)
1234-3B-EPIE3BCT-00218732-472923
                               Case 21-20373-jra   Doc 30    Filed 06/03/21   Page 4 of 4


 IN RE:                                                                         CASE NO:
    KENNETH WILLIAM NOVAK, JR                                                      21-20373 JRA




                                        CERTIFICATE OF SERVICE




    The undersigned hereby certifies that a copy of the Final Report and Account was sent electronically
    or by ordinary United States mail, postage prepaid, on the date noted below, to the debtor, attorney
    for the debtor, and the United States Trustee.




    Date: June 18, 2021                                     /s/PAUL CHAEL
                                                            PAUL CHAEL
